United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-2020
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                      Eric Brown

                        lllllllllllllllllllllDefendant - Appellant
                                        ____________

                     Appeal from United States District Court
                   for the Northern District of Iowa - Ft. Dodge
                                  ____________

                              Submitted: April 15, 2019
                                Filed: July 19, 2019
                                   [Unpublished]
                                   ____________

Before COLLOTON, GRUENDER, and ERICKSON, Circuit Judges.
                        ____________

PER CURIAM.

       Eric Brown pleaded guilty to one count of possession of a firearm by a felon in
violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). The district court2 determined that


      2
        The Honorable Leonard T. Strand, Chief Judge, United States District Court
for the Northern District of Iowa.
Brown’s three previous Illinois convictions for robbery, armed robbery, and attempted
armed robbery were crimes of violence and so applied a base offense level of 24 under
United States Sentencing Guidelines § 2K2.1(a)(2). The district court then calculated
Brown’s advisory guidelines range as 110 to 137 months’ imprisonment (capped at
the 120-month statutory maximum), varied downward, and sentenced Brown to 96
months’ imprisonment. On appeal, Brown argues only that his Illinois convictions for
robbery, armed robbery, and attempted armed robbery were not crimes of violence.

        “This court reviews de novo a district court’s determination that a conviction
is a crime of violence under the Guidelines.” United States v. Rembert, 851 F.3d 836,
840 (8th Cir. 2017). We recently held that Illinois robbery is a crime of violence
under the guidelines. United States v. Brown, 916 F.3d 706, 708 (8th Cir. 2019) (per
curiam). Illinois armed robbery includes by reference all the elements of Illinois
robbery, so Illinois armed robbery “requires at least as much force as simple robbery”
and also qualifies as a crime of violence. Garcia-Hernandez v. United States, 915
F.3d 558, 561 (8th Cir. 2019);1 see also 720 ILL. Comp. Stat. 5/18-1(a) & 5/18-2(a).
And if Illinois armed robbery is a crime of violence, so too is Illinois attempted armed
robbery. See U.S.S.G. § 4B1.2(a)(1), comment. (n.1) (noting that a crime of violence
includes an attempt to commit such an offense).

      We affirm.
                        ______________________________




      1
        Garcia-Hernandez analyzed the relevant definition of a violent felony under
the Armed Career Criminal Act, 18 U.S.C. § 924(e), and not the definition of a crime
of violence under U.S.S.G. § 4B1.2(a)(1). See Garcia-Hernandez, 915 F.3d at 561.
But these definitions “are so similar that we generally consider cases interpreting them
interchangeably.” Brown, 916 F.3d at 708.


                                          -2-